*1051Vistas las alegaciones de las partes incluso la contenida en la súplica de la contestación a la demanda y el caso de Ortiz v. Silva, 28 D.P.R. 417, y no habiéndose elevado a esta corte-ninguna exposición del caso, se modifica la sentencia apelada que dictó la C. D. de San Juan, Distrito Segundo, en el sentido de eliminar de la misma las palabras “sin especial condenación de costas,” sustituyéndolas con éstas: “imponiéndose las costas al demandante, pero sin honora-rios de abogado,” y así modificada se confirma dicha sen-tencia.